Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the application. Claims 3-10 are rejected. Claims 1 and 2 are allowed.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on September 24th, 2020.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the following option for R2:

    PNG
    media_image1.png
    69
    114
    media_image1.png
    Greyscale
.
This option would only appear to fall within the scope of the second option of claim 1 if L3 is a bond, which is outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is suggested that Applicant either delete the noted option from claim 3 or convert claim 3 to independent form since broadening the scope of claim 1 to recite that L3 can be a bond would likely introduce new matter.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 encompasses the following option for R1:

    PNG
    media_image2.png
    52
    126
    media_image2.png
    Greyscale
.
Claim 1 provides that R1 is a straight o branched C1-C8 alkyl substituted with R2 where none of the options for R2 include a carbamate and where the only other option for R1 that includes a carbamate (the third option in claim 1) contains a ring structure. Furthermore, claim 4 encompasses the following options for R1:

    PNG
    media_image3.png
    99
    286
    media_image3.png
    Greyscale
.
The cyclic portions above are recited within the scope of L2; however, none of the options of R1 in claim provide for L2 to be directly bound as R1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is rejected as indefinite; however, assuming that the claim is referring to each example found in the specification, Examples 18 and 26 would not appear to read on the scope of claim 1 since they possess the first failing to further limit option of claim 4 discussed above. The same rationale would apply to Examples 19 and 39 that contain the second and third options discussed above for claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as indefinite based on the definitions of Rd and Re. Parent claim 1 only appears to define these variables within options of R2; however, none of the options for R2 recited in claim 3 have a variable position of Rd and Re. Accordingly, it is unclear if the structural options contain errors or if the definitions of Rd and Re are moot.
Claim 8 contains the trademark/trade names YERVOY, OPDIVO and KEYTRUDA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular compounds and, accordingly, the identification/description is indefinite.
Claim 10 is rejected because it refers to “the exemplified examples” of the instant specification. A claim should particularly point out and distinctly claim the subject matter which the applicant regards as his Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer selected from the group skin, bladder, ovarian, breast, pancreatic, prostate, colon, blood and lung cancers, does not reasonably provide enablement for treating the full scope of cancers instantly embraced by claim 9, the specification does not enable any person skilled in the art make and use the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims is drawn to a method of treating cancer in a patient by administering a therapeutically effective amount of a compound of formula (II). Claim 9 does not place any limitation on the types of cancer that could conceivably fall within the scope of the claim.

(b)	Nature of the invention - The nature of the invention is drawn to the use of compounds disclosed as inhibitors of IDO in particular for the treatment of cancer.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
Applicant’s claims are drawn to the treatment of various types of cancer. The state of the art with respect to cancer is that despite the common result of uncontrolled cell growth and replication, the various types of cancers have widely varied causes. Luo et al. (Cell, 2009, 136, pages 823-837) teach that (p. 823):

[I]t is clear that there is tremendous complexity and heterogeneity in the patterns of mutations in tumors of different origins.

Accordingly, despite the common phenotypic traits of tumors brought upon by genetic alterations, the underlying causes result in a significant complexity in treating cancer generally. There is no known target that can be activated/inhibited that would be expected to result in the treatment of all types of cancer generally. Furthermore, despite that particular therapies, such as, radiation and chemotherapy, are used for a variety of cancers, these therapies are still not fully understood. Luo et al. teach that (p. 824):

[W]e still do not have a clear molecular understanding of why these agents work to selectively kill tumor cells and, conversely, why they eventually fail.

Therefore, any claim to the treatment of cancer, in general, requires the support of extensive studies to demonstrate that the particular mode of treatment applies to treating all types of cancer since there is no mode of action that can reliably lead to the treatment of all types of cancer.
	   With respect to the instantly disclosed property of indoleamine 2,3-dioxygenase, the state of the prior art teaches that such a property only appears to be correlated to instances of cancer whereas the ability of a compound to inhibit indoleamine 2,3-dioxygenase does not appear to be a reliable indicator of the ability to treat cancer. For instance, Inaba et al. (Gynecologic Oncology 2009, 115, 185-192) teach on page 191:

In conclusion, we showed here that IDO is highly expressed in advanced ovarian cancer and that its expression is correlated with worse patient survival. Furthermore, we demonstrated that IDO overexpression enhances peritoneal tumor dissemination in vivo. IDO inhibition may therefore be a promising strategy as an immune adjuvant for chemo-immunotherapy against advanced ovarian cancer.

	Similarly with respect to melanoma, Speeckaert et al. (European Journal of Cancer, 2012, 48, 2004-2011) teach on page 2011:

In conclusion, this study highlights the role of IDO as an independent prognostic factor, which corroborates its known immunosuppressive function. Immunohistochemical IDO expression in the lymph nodes might be used as a prognostic factor to identify the subgroup of melanoma patients with negative sentinel nodes that nonetheless are at high risk for the development of metastatic disease. Pharmacological blockade of IDO together with CTLA-4 inhibition could be of particular relevance in patients with IDO positive sentinel nodes. Future research is needed to clarify further the complex immune network associated with IDO expression and determine whether melanoma patients with IDO expression in the sentinel node show different response rates to antigen-specific cancer immunotherapy.	

As a further example, Feder-Mengus et al. (European Journal of Cancer, 2008, 44, 2266-2275) teach on pages 2272 and 2274:

Notably, IDO might eventually represent an attractive target for the development of new drugs of potential use in the treatment of PCA. Indeed, IDO inhibition is not intrinsically cytotoxic, and potent bioactive IDO inhibitors such as 1-methyl-DL-tryptophan (1-MT) and methyl-thiohydantointryptophan (MTH-trp) have been shown to cooperate with diverse chemotherapeutic agents to effectively promote regression of established tumours in experimental models.

Each of the examples above discuss the possibility of using IDO inhibitors as potential treatment approaches for various types of cancer; however, the examples above make clear that such an approach is merely hypothetical at the present and is not a recognized reliable approach to the treatment of any types of cancer.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s compounds and pharmaceutical compositions would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples - Test assays and procedures are provided in the specification on pages 172-178 for determining the inhibitor activity of the instant compounds for indoleamine 2,3-dioxygenase; however, the disclosure does not provide how the in vitro data or in vivo model system correlates to the treatment of the assorted disorders of the instant claims. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what types of cancer would be benefited by IDO inhibition and would furthermore then have to determine which of the claimed Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
With particular respect to the treatment any type of cancer, as instantly claimed, an undue amount of experimentation is required. Luo et al. teach that the majority of cancer therapies fail when applied generally in that (p. 833):

It is very likely that the oncogenes and non-oncogenes to which tumors are addicted will serve as the targets of successful cancer therapies in the future. However, it is already clear that each of even the best therapies applied alone eventually fail in the majority of cases.

Therefore, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable; however, Applicant claims that the instant compounds are the first and only broadly applicable cancer treatment despite the fact that Applicant has merely shown activity in assays where other prior compounds have shown activity and then failed to provide a broad treatment ability.
In fact, Luo et al. teach that even the best individual therapies can only be considered as filters to remove particular subsets of cancer cells with particular properties. Therefore, the most likely broadly applicable cancer treatment will be through a series of treatments with differing targets. Applicant has not provided sufficient teaching in the instant specification to allow a person of ordinary skill in the art to treat all types of cancer using either the instant compounds alone or in an orthogonal therapy approach. Rather, in order to practice the full scope the instant invention, a person of ordinary skill in the art would need to develop a treatment method that has eluded the entire field of cancer research.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2016/0060237 A1 by Balog et al. in view of Holmgaard et al. J. Exp. Med. 2013, 210, 1389-1402.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Balog et al. teach compounds of the following general formula as indoleamine 2,3-dioxygenase inhibitors (abstract):

    PNG
    media_image4.png
    216
    608
    media_image4.png
    Greyscale
.
As a particular example, the prior art teaches the following example on page 21:

    PNG
    media_image5.png
    294
    487
    media_image5.png
    Greyscale
.
The prior art further teaches the two enantiomers of the structure above on page 34 as examples 41 and 43.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass a compound where the methyl group on the alkyl chain between the carboxylic acid and phenyl ring is replaced with an ethyl group, i.e. the instant claims encompass a homolog of the prior art compound. Limitations of dependent claims are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
It is first noted that the prior art generically encompasses the instantly claimed compound where the prior art teaches that R5 and R6 can be hydrogen or optionally substituted C1-C10 alkyl (page 2, paragraph [0024]). “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
homologs because 
    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
homologs
    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homolog with the reasonable expectation that it would have the same utility as the closest structurally related compound taught by the prior art and with the motivation of obtaining additional useful compounds.
	Regarding instant claim 7, the prior art teaches compositions on page 39 as part of claim 8. Regarding instant claim 9, the prior art teaches application in treating cancer on page 39 as follows:

    PNG
    media_image7.png
    199
    497
    media_image7.png
    Greyscale

A person having ordinary skill in the art having generated the instantly claimed homolog would have been motivated to apply the compound in the utilities taught by the prior art with the reasonable expectation that compounds with similar IDO inhibition would be useful in the same utilities. Regarding instant claim 8, the prior art teaches administration with combinations on page 39 as follows:

    PNG
    media_image8.png
    156
    720
    media_image8.png
    Greyscale

Holmgaard et al. teach the following on page 1399:

    PNG
    media_image9.png
    146
    505
    media_image9.png
    Greyscale

Holmgaard et al. teach the same approach of combinations with anti-CTLA-4 and further teach in the abstract that ipilimumab (sold under Yervoy®) is a known CTLA-4-blocking antibody. Accordingly, a person having ordinary skill in the art would have been motivated to use combinations with ipilimumab in the treatment of melanoma with the instantly claimed compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Patent No. 9,624,188 in view of U.S. Patent PGPub No. 2016/0060237 A1 by Balog et al. in view of Holmgaard et al. J. Exp. Med. 2013, 210, 1389-1402. The claims of the patent are claim the general structure disclosed by Balog et al. discussed above under 35 USC 103. The discussion and rationale under 35 USC 103 is  in view of the claims of the patent for the reasons cited under 35 USC 103. The compound cited under 35 USC 103 is recited as the third compound in claims 10 and 11 of the patent.

Allowable Subject Matter
Claims 1 and 2 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626